Certain confidential information contained in this document, marked by brackets,
has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

EXECUTION VERSION


WAFER SUPPLY AGREEMENT AMENDMENT NO. 2
This Second Amendment to the WAFER SUPPLY AGREEMENT (this “Second Amendment”),
dated as of March 4, 2012, amends that certain Wafer Supply Agreement, dated
March 2, 2009, (as amended, the “Agreement”) by and among (i) Advanced Micro
Devices, Inc., a Delaware corporation (“AMD”); (ii) with respect to all of the
provisions in the Agreement other than those in Sections 5.5(a), 6.2 and 7.3(a)
of the Agreement and the related provisions of the Agreement in connection with
sales activities only (though without limiting FoundryCo’s guarantee obligations
pursuant to Section 15.7 of the Agreement), GLOBALFOUNDRIES Inc., an exempted
company incorporated under the laws of the Cayman Islands (“FoundryCo”), on
behalf of itself and its direct and indirect wholly-owned subsidiaries,
including all FoundryCo Sales Entities and FoundryCo Manufacturing Entities, as
further set forth in the Agreement; (iii) subject to FoundryCo’s guarantee
obligations pursuant to Section 15.7 of the Agreement, GLOBALFOUNDRIES U.S.
Inc., a Delaware Corporation (“USOpCo”), which is a party to the Agreement
solely with respect to Sections 5.5(a), 6.2 and 7.3(a) of the Agreement and the
related provisions of the Agreement in connection with USOpCo’s sales
activities; (iv) Advanced Technology Investment Company LLC (“ATIC”), which is a
party to this Amendment solely with respect to Sections 4, 5, and 6 of this
Second Amendment; and (v) ATIC International Investment Company LLC (“ATIC
Investment”), which is a party to this Amendment solely with respect to Sections
4, and 5(a) of this Second Amendment (AMD, FoundryCo, USOpCo, ATIC and ATIC
Investment collectively, the “Parties”). Capitalized terms used in this Second
Amendment without definition shall have the meanings set forth in the Agreement
and in Wafer Supply Agreement Amendment No. 1 dated as of April 2, 2011 (the
“First Amendment”).
WHEREAS, the Parties wish to modify (i) certain pricing and other terms of the
Agreement regarding MPU Products to be delivered by FoundryCo to AMD during 2012
and thereafter, (ii) certain payments to be made by AMD to FoundryCo in 2012 and
(iii) AMD’s equity and governance interest in FoundryCo;
NOW, THEREFORE, in consideration of the promises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the Parties
hereby agree as follows:
1.LIMITED WAIVER OF SECTIONS 2.1(A) AND (B) OF THE AGREEMENT
(a)    FoundryCo hereby waives any claims it may have arising out of or relating
to the requirements of Sections 2.1(a) and (b) of the Agreement solely with
respect to the exclusive sourcing by AMD from [****], of the MPU Products [****]
as of the date of this Second Amendment as [****], and any minor enhancements or
modifications of the foregoing (each, a “Waiver Product,” and a waiver relating
to such Waiver Product, a “Waiver” and collectively, the “Waivers”). For the
avoidance of doubt, AMD and FoundryCo agree that:
    (i)    any future related products or derivatives related to or emanating
from any Waiver Products, other than minor enhancements or modifications of the
foregoing, shall not be covered by any Waiver under this Section 1(a); and
1
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------

image_01a.jpg [image_01a.jpg]


    (ii)    the MPU Product currently codenamed by AMD as [****] is not a Waiver
Product.
(b)    AMD and FoundryCo agree that subject to the terms of this Second
Amendment they will transition all of the Waiver Products from [****] to
FoundryCo no longer than [****] so that FoundryCo is in a position to promptly
manufacture such Waiver Products. For the avoidance of doubt, such volume
production date shall be [****], or such other initial production date that AMD
specifically notifies FoundryCo in writing. FoundryCo acknowledges that, as part
of such transition, certain AMD customers who have had Waiver Products
manufactured at [****] (each such customer, a “Waiver Product Customer”) may
withhold approval of FoundryCo’s manufacture of such Waiver Products. Therefore,
AMD and FoundryCo agree to collaborate and work together in good faith as
necessary to obtain all approvals required from any such Waiver Product Customer
prior to the expiration of the applicable waiver. If, notwithstanding such good
faith efforts on the part of AMD, a Waiver Product Customer is unwilling to
order such Waiver Product from FoundryCo:
    (i)    such Waiver will be extended for up to [****] (a “Waiver Extension”);
and
    (ii)    AMD and FoundryCo agree to work together in good faith to secure
such Waiver Product Customer’s acceptance of FoundryCo’s manufacture of such
Waiver Product prior to the expiry of each [****] Waiver Extension.
(c)    Except as set forth in this Second Amendment, each of AMD’s and
FoundryCo’s rights and obligations with respect to MPU Products, GPU Products
and Chipset Products shall remain as governed by the Agreement.
2.AMENDMENTS RELATED TO MPU PRODUCT PRICING
        (a)    MPU Product Pricing for 2012


            (i)    Notwithstanding Section 7.1 and Exhibit A of the Agreement,
the price for [****] delivered by FoundryCo to AMD in 2012 at the [****] nodes,
including any such product which began to be manufactured in 2011 but is
delivered in 2012 (each, a “2012 Production Wafer” and together, the “2012
Production Wafers”) and [****] (each, a “2012 PQUL Wafer” and together, the
“2012 PQUL Wafers”) shall be as set forth in this Section 2. [****].


            (ii)    Payment by AMD of the purchase price set forth in this
Section 2(a) for the 2012 Production Wafers and the 2012 PQUL Wafers, shall be,
respectively, in lieu of the payment of (A) the price for Production Wafers
containing MPU Products set forth in Section 1 of Exhibit A to the Agreement,
and (B) the price for Product Development Wafers containing MPU Products set
forth in Section 4 of Exhibit A to the Agreement. Payments of the purchase
prices set forth in this Section 2 for 2012 Production Wafers and 2012 PQUL
Wafers, however, shall be exclusive of and shall not affect the obligation of
AMD to pay for [****].    
    2
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.


--------------------------------------------------------------------------------

image_01a.jpg [image_01a.jpg]




            (iii)    The Wafer Prices to AMD for AMD’s purchase of 2012
Production Wafers shall be as set forth in Schedule A to this Second Amendment.


            (iv)    During 2012, AMD commits to purchase, and FoundryCo commits
to deliver, at the Wafer Prices set forth in Schedule A to this Second Amendment
and pursuant to the Binding Forecast methodology described in the Agreement, and
the number of 2012 Production Wafers set forth in Schedule A to this Second
Amendment (the “2012 Wafer Volume”). Purchase orders for MPU Products with a
delivery date in [****] 2012 shall be delivered by AMD to FoundryCo no later
than [****], 2012.


            (v)    In the event that, by [****], 2012, AMD has not ordered at
least the 2012 Wafer Volume, then subject to subsection (vi) below, AMD shall be
obligated in accordance with subsection (viii) to pay FoundryCo an amount equal
to the difference between the aggregate amount AMD would have paid for 2012
Production Wafers if it had ordered and FoundryCo had delivered the 2012 Wafer
Volume at the Wafer Prices and the aggregate price for the 2012 Production
Wafers ordered by AMD. Except in cases where FoundryCo and AMD have agreed
otherwise, if AMD has ordered the full 2012 Wafer Volume by [****], 2012, but
FoundryCo does not deliver the 2012 Wafer Volume in accordance with the delivery
schedule set forth in Schedule A to this Second Amendment, FoundryCo shall be
entitled to make up for any shortfall in subsequent quarters of 2012 and AMD
will only pay for the 2012 Production Wafers actually delivered by [****], 2012.


            (vi)    To the extent AMD’s 2012 Production Wafer requirements for
which orders have been submitted to FoundryCo by [****], 2012 fall below the
2012 Wafer Volume, FoundryCo shall make a good faith effort to source any excess
capacity in respect thereof to other customers, and if successful in such
mitigation and only to the extent thereof, FoundryCo shall allocate fewer 2012
Production Wafers to AMD, which successful allocation shall decrease the 2012
Wafer Volume by such number of Wafers so allocated and reduce AMD’s obligations
pursuant to Subsection (v) above by [****] dollars ($[****]) per Wafer.
FoundryCo shall notify AMD no later than [****], 2012, whether or not it has
been successful in sourcing any excess capacity. If FoundryCo notifies AMD that
it will not be able to mitigate and source the excess capacity, AMD shall
automatically be deemed to have issued a purchase order for 2012 Production
Wafers to fulfill its obligation to purchase the 2012 Wafer Volume (as may be
adjusted pursuant to the first sentence of this Section 2(a)(vi)) and FoundryCo
will deliver such 2012 Production Wafers on or prior to [****], 2012 in
accordance with subsection (v). Unless FoundryCo and AMD agree otherwise, the
product mix ([****]) for such purchase order shall be such as will cause
FoundryCo to achieve the percentage product mix ([****]) set forth in Schedule A
for [****] 2012.
    
            (vii)    To the extent AMD’s 2012 Production Wafer requirements are
higher than the 2012 Wafer Volume, FoundryCo shall make a good faith effort to
use any existing excess production capacity to accommodate an increase in
allocation to AMD (an “Allocation Increase”), provided, however, that any such
Allocation Increase shall be at [****].
    3
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.


--------------------------------------------------------------------------------

image_01a.jpg [image_01a.jpg]




            (viii)    Promptly after [****], 2012, FoundryCo shall notify AMD in
writing of the amount AMD would be obligated to pay pursuant to the first
sentence of Subsection (v) above. On or prior to [****], 2012, FoundryCo will
send a final invoice to AMD reflecting a credit or a payable for any adjustments
pursuant to Subsections (vi) and (vii) above during [****] 2012. Payment by AMD
on such invoice shall be due forty-five (45) days following the date of each
such invoice.


            (ix)    In connection with AMD’s purchase of 2012 PQUL Wafers, the
price per Wafer to AMD shall be as set forth in Schedule A (the “PQUL Wafer
Price”).


            (x)    For the avoidance of doubt, AMD shall pay for, at prices
agreed by AMD and FoundryCo, [****] in addition to the Wafer Price or the PQUL
Wafer Price. If AMD elects not to use the FoundryCo [****] facility or [****],
the Wafer Price or PQUL Wafer Price shall not be reduced unless FoundryCo cannot
perform the applicable services and the type and scope of services involved have
been provided by FoundryCo to AMD prior to the date hereof.


        (b)     MPU Product Pricing for 2013. AMD and FoundryCo agree to work in
good faith to establish a mutually agreeable pricing methodology for MPU
Products delivered by FoundryCo to AMD during 2013 (the “2013 MPU Pricing Plan”)
as further described in Schedule B attached hereto. However, if AMD and
FoundryCo are unable to agree on the 2013 MPU Pricing Plan on or prior to
[****], 2012, then the price for all MPU Products delivered by FoundryCo to AMD
in 2013 shall be calculated in accordance with Section 7.1 and Exhibit A of the
Agreement.
    
        (c)    After [****], 2013, the terms of Section 7.1 and Exhibit A of the
Agreement will determine all MPU Product pricing.


3.AMENDMENTS RELATED TO AMD’S PAYMENT OF THE 2012 ADDITIONAL QUARTERLY FIXED
PAYMENTS
(a)    FoundryCo waives payment by AMD of the 2012 Additional Quarterly Fixed
Payments.
(b)    In partial consideration of the Waivers, AMD agrees to pay FoundryCo the
2012 Additional Payment (as described below). In light thereof, Section 3.4 of
the First Amendment is hereby amended and restated in its entirety to read as
follows:
    4
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.


--------------------------------------------------------------------------------

image_01a.jpg [image_01a.jpg]


3.4    2012 Additional Payment
(a)    FoundryCo will invoice in 2012, and AMD will pay to FoundryCo the
aggregate additional amount of Four Hundred and Twenty-five Million Dollars
($425,000,000) during 2012 (the “2012 Additional Payment”), as follows:
    (i)    no later than March 5, 2012, at least One Hundred Fifty Million
Dollars ($150,000,000) in cash;

    (ii)     no later than July 2, 2012, at least an additional Fifty Million
Dollars ($50,000,000) in cash;
    (iii)     no later than October 2, 2012, at least an additional Fifty
Million Dollars ($50,000,000) in cash; and
    (iv)    no later than December 31, 2012, all of the remaining unpaid portion
of the 2012 Additional Payment in cash.
(b)    As security for the payment of the amounts set forth in Section 3.4(a)
(iii) and (iv), AMD has executed and delivered to FoundryCo the Promissory Note
in the form set forth in Exhibit A. Payments made pursuant to the Promissory
Note shall constitute a credit against AMD’s payment obligations pursuant to
Section 3.4 (a) (iii) and (iv), including payments made to the transferee of the
Promissory Note in the event FoundryCo transfers the Promissory Note to a third
party. AMD’s payment obligations with respect to the 2012 Additional Payment
Obligations as reflected in this Section 3.4 and in the Promissory Note shall be
absolute and unconditional.  AMD shall pay such amounts without reduction,
abatement, diminution, counterclaim, set-off, defense, recoupment, deferment or
other limitation, regardless of the acts, breaches or omissions, or alleged
acts, breaches or omissions, of FoundryCo under the Agreement or otherwise, or
for any other reason whatever.
4.     AMD’S TRANSFER OF ITS REMAINING CAPITAL INTEREST IN FOUNDRYCO
(a)    As partial consideration for the Waivers, AMD and FoundryCo agree that a
shareholder resolution substantially in the form of Exhibit B hereto has been or
shall be passed on the date hereof. Each of AMD, FoundryCo, ATIC and ATIC
Investment agrees that:
    (i)    AMD, as legal and beneficial owner, free from any encumbrance or
equitable interest, sells to FoundryCo with immediate effect, and FoundryCo
shall purchase from AMD all of the capital of FoundryCo that AMD owns, directly
or indirectly, being 1,063,798 class A preferred shares (the “Transferred
Shares”);
    (ii)    AMD shall deliver to FoundryCo on the date hereof the share
certificate(s) representing the Transferred Shares; and
    (iii)    AMD shall promptly perform all other actions and necessary
undertakings in order to effect the transfer of the Transferred Shares
simultaneously with the execution of this Second Amendment.
    5
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.


--------------------------------------------------------------------------------

image_01a.jpg [image_01a.jpg]


    (b)    At AMD’s request, FoundryCo shall provide to AMD such records and
other information reasonably necessary to enable AMD to prepare any tax return
that reports the tax consequences of the transactions contemplated by this
Agreement. The Parties agree that the purchase by FoundryCo of the Transferred
Shares pursuant to this Agreement shall result in AMD ceasing to be a partner of
FoundryCo for U.S. federal, state and local income tax purposes, and that AMD
and FoundryCo shall work together to achieve a mutually agreeable allocation of
the ‘distributive share of items under IRC Sec 702(a); pursuant to Treas. Reg.
Sec 1.706(c)(2)(ii) and Prop. Reg. Sec. 1.706-4. For U.S. federal, state and
local income tax purposes, the Parties agree to treat any gross income realized
by FoundryCo as a result of the transactions contemplated by this Agreement as
not allocable to AMD. FoundryCo shall provide to AMD no later than December 1,
2012 a final Schedule K-1 or the equivalent and any similar form or the
equivalent required for the filing of state or local income tax returns in
respect of the taxable period of FoundryCo that ends on the effective date of
such purchase. AMD shall cease serving as the Tax Matters Partner (as defined in
Section 6231(a)(7) of the Code) of FoundryCo as of the effective date of such
purchase. Any stamp, sales, use, gross receipts, value-added, goods and services
or other transfer tax imposed in connection with the transactions contemplated
by this Agreement shall be borne by the person who is liable for such tax under
the applicable tax law.
5.    TERMINATION OF AMD’S RIGHTS AS A SHAREHOLDER IN FOUNDRYCO
(a)    AMD, FoundryCo, ATIC and ATIC Investment agree that, as of the date of
this Second Amendment, as a result of AMD’s transfer of the Transferred Shares
to FoundryCo and pursuant to Section 8.01 of the Amended and Restated
Shareholders’ Agreement, dated as of December 27, 2010 by and among AMD,
Advanced Technology Investment Company LLC, ATIC International Investment
Company LLC and FoundryCo, and article 25 of FoundryCo’s articles of
association, AMD is no longer a Shareholder in FoundryCo, AMD is no longer a
party to the Amended and Restated Shareholders’ Agreement and AMD is no longer
entitled to designate a director to the FoundryCo board, and AMD shall therefore
direct its current designated director of FoundryCo to resign, effective
immediately, by submitting to the directors of FoundryCo a resignation letter
substantially in the form attached hereto as Exhibit C.
(b)    AMD further agrees with FoundryCo and ATIC that, as of the date of this
Second Amendment, AMD shall have no further rights or obligations pursuant to
and AMD shall no longer be a party to, the Amended and Restated Funding
Agreement, dated as of December 27, 2010, by and among AMD, FoundryCo and ATIC.
6. STRATEGIC ALLIANCE COMMITTEE
(a)    AMD, FoundryCo and ATIC agree that there shall be promptly created a
strategic alliance committee (the “Strategic Alliance Committee”), comprised of:
    (i)    four members designated by AMD;
    (ii)    two members designated by FoundryCo;
    6
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.


--------------------------------------------------------------------------------

image_01a.jpg [image_01a.jpg]


    (iii)    one member designated by ATIC; and
    (iv)    one member designated by Mubadala.
(b)    In each case, the designee shall be an employee or director of the party
designating the member.
(c)    The Strategic Alliance Committee will meet on a quarterly basis.
(d)    The Strategic Alliance Committee shall be mandated to:
    7
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------



    (i)    strive to enhance the strategic alliance of the partnership
consistent with the original strategic intent of AMD and FoundryCo by jointly
reviewing business strategies and assessing strategic opportunities; and
    (ii)    serve as an overarching body to ensure that product sourcing
discussions between FoundryCo and AMD are progressing and that FoundryCo and AMD
are working in good faith to operate their respective businesses within the
framework of the Agreement.
(e)    If FoundryCo and AMD are unable to agree that a particular product will
be sourced by FoundryCo, the Strategic Alliance Committee will promptly meet to
determine in good faith how to resolve such disagreement. The Strategic Alliance
Committee shall consider a number of criteria to be agreed upon to achieve the
objectives of AMD and FoundryCo. Notwithstanding Section 2.1(a) and (b) of the
Agreement, if the Strategic Alliance Committee determines by majority vote that
a particular MPU Product shall not be produced by FoundryCo (any such MPU
Product, an “Alternatively Sourced Product”), then such determination shall
conclusively apply to FoundryCo and AMD. [****]
(f)    Nothing in this Second Amendment shall require a Party to disclose any
confidential information of a third party in breach of any confidentiality
obligation it has with the third party; provided, that AMD agrees that this
sentence shall not prohibit AMD from disclosing to FoundryCo its then current
product roadmap from time to time upon FoundryCo’s request, including (i)
information concerning AMD’s planned product offerings at the time of such
request, (ii) the technology associated with each such products, and (iii) the
foundry(s) slated to manufacture such products.
7.    MISCELLANEOUS
(a)    Each of FoundryCo and AMD represents and warrants that this Second
Amendment has been duly authorized, executed and delivered by it, that this
Second Amendment is duly enforceable pursuant to its terms and that the
execution, delivery and performance of this Second Amendment does not conflict
with applicable law or any of its organizational documents or result in a breach
or violation of, or constitute a default under, any agreement to which it is a
respective party.
(b)    Each of FoundryCo and AMD acknowledges the importance of prompt
collaboration and communication with respect to all communications and
announcements, whether by press release or otherwise, in respect of their
commercial relationship and, as such, agrees to work together and coordinate
such communications and announcements, particularly in respect of the
Transferred Shares, and will make such communications and announcements
available to the other party in advance to the extent reasonably possible. This
Section 8(b) shall not affect, waive or otherwise amend the existing provisions
of the Agreement with respect to communications and announcements.


8
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.


--------------------------------------------------------------------------------



(c)    Other than as expressly provided in this Second Amendment, no other
amendments are being made to the Agreement, and all other provisions of the
Agreement shall remain in full force and effect in accordance with the terms of
the Agreement.
IN WITNESS WHEREOF, the Parties have caused this Second Amendment to be executed
as of the date first written above by their respective officers thereunto duly
authorized.




[Signature pages follow]


9




--------------------------------------------------------------------------------



ADVANCED MICRO DEVICES, INC.






By: /s/ Thomas J. Seifert    
Name: Thomas J. Seifert
Title: Senior Vice President and
Chief Financial Officer

[Signature Page to Wafer Supply Agreement Amendment No. 2]




--------------------------------------------------------------------------------

image_01a.jpg [image_01a.jpg]


GLOBALFOUNDRIES INC.
By: /s/ Daniel Durn    
Name: Daniel Durn
Title: Chief Financial Officer


[Signature Page to Wafer Supply Agreement Amendment No. 2]
    


--------------------------------------------------------------------------------

image_01a.jpg [image_01a.jpg]


GLOBALFOUNDRIES U.S. INC.
By: /s/ Daniel Durn    
Name: Daniel Durn
Title: Chief Financial Officer




[Signature Page to Wafer Supply Agreement Amendment No. 2]
    


--------------------------------------------------------------------------------

image_01a.jpg [image_01a.jpg]


ADVANCED TECHNOLOGY INVESTMENT COMPANY LLC
By: /s/ Ibrahim Ajami    
Name: Ibrahim Ajami
Title: Chief Executive Officer


[Signature Page to Wafer Supply Agreement Amendment No. 2]
    


--------------------------------------------------------------------------------

image_01a.jpg [image_01a.jpg]


ATIC INTERNATIONAL INVESTMENT COMPANY LLC
By: /s/ Ibrahim Ajami    
Name: Ibrahim Ajami
Title: Chief Executive Officer


By: /s/ Samak L. Azar    
Name: Samak L. Azar
Title: Director
[Signature Page to Wafer Supply Agreement Amendment No. 2]
    



--------------------------------------------------------------------------------

image_01a.jpg [image_01a.jpg]


Schedule A


2012 Wafer Prices & Delivery Schedule


2012 Production Wafer Prices are as set forth below for [****] 2012 Production
Wafers to be delivered by FoundryCo to AMD in 2012:


2012 Production Wafer Price for
[****] Wafer starts:                    $[****]


2012 Production Wafer Price for
[****] Wafer starts:                    $[****]


Targeted Delivery Schedule for 2012 Production Wafers:
[****]

   
Required Minimum Payment for 2012 Wafer Volume


$[****]

*See notes 2, 3 and 4 below.


Clarifying notes:


1.    The $[****] price for [****] Wafer starts will be limited to [****] Wafers
delivered in 2012. The price of $[****] will apply for [****] starts.


2.    [****]
3.     [****]
4.     [****]

5. 2012 PQUL Wafer Price: $[****] per [****] PQUL Wafer
$[****] per [****] SHP PQUL Wafer



AMD shall pay 2012 PQUL Wafer Prices based on Wafer starts. Price for [****]
products shall be at the 2012 PQUL Wafer Price ($[****]).


PQUL Wafer Price shall be based on a [****] methodology. Such methodology shall
apply to the Wafer Price of all other PQUL Wafers manufactured. 2012 PQUL Wafer
Price shall be subject to adjustment if [****].
    
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.||


--------------------------------------------------------------------------------

image_01a.jpg [image_01a.jpg]


Schedule B
2013 MPU Pricing Plan


    [****]
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.